DETAILED ACTION
This Action is responsive to the Amendment filed on 08/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2014/0332839); in view of Choi (US 2016/0111591), hereinafter Choi II; in view of Onuma (US 2019/0088832).

Regarding claim 10, Choi (see, e.g., FIG. 1, FIG. 3) discloses a light emitting device package comprising:
a body 20 comprising a cavity 25 having an inclined surface (Para 0031, Para 0032);
a light emitting device 10 disposed on the body 20 (Para 0031); and 
a first resin 30 disposed on the inclined surface of the cavity 25 (Para 0074, Para 0075),
wherein: 
the body 20 comprises first and second openings 110, 114 and 112, 116 passing through the body 20 at an upper surface of the body 20 (Para 0036, Para 0037),
the light emitting device 10 comprises a first bonding part 18 disposed on the first opening 110, 114 and a second bonding part 19 disposed on the second opening 112, 116 (Para 0063),
the first resin 30 is disposed on an upper surface and a side surface of the light emitting device 10 and an inner surface of the cavity 25,
Although Choi shows substantial features of the claimed invention, Choi fails to expressly teach that the first resin comprises methyl-based silicone or phenyl-based silicone, and a molding part is formed in the cavity and covers the first resin disposed on the upper surface and the side surface of the 
Onuma (see, e.g., FIG. 1), on the other hand, teaches that the first resin 371 comprises methyl-based silicone or phenyl-based silicone for the purpose of utilizing a resin that has high light transmittance and heat resistance (Para 0068, Para 0077, Para 0083, Para 0084). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first resin of Choi for the first resin that comprises methyl-based silicone or phenyl-based silicone of Onuma for the purpose of utilizing a resin that has high light transmittance and heat resistance (Para 0083, Para 0084).
Choi II (see, e.g., FIG. 15) teaches a molding part 335 is formed in the cavity 322 and covers the first resin 325 disposed on the upper surface and the side surface of the light emitting device 323 and the inner surface of the cavity 322 for the purpose of correcting the color coordinates of light emitted by the combination of the light emitting diode chip and the first resin by forming the second resin on the first resin (Para 0029, Para 0089, Para 0090).
.

Allowable Subject Matter
Claims 1-9 and 11-13 are allowed.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
08/27/2021